MEMORANDUM*
We AFFIRM the district court’s grant of summary judgment to United Insurance on the merits and its order granting Unit*565ed’s motion to exclude evidence, for the reasons articulated by the district court in its order dated March 21, 2005.
We DISMISS Iqal’s appeal as to the district court’s award of attorney’s fees to United. The parties have notified us that United has agreed to repay the award, and that Iqal has withdrawn his appeal as to attorney’s fees.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.